IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM WELLER,                                 §
                                                §
         Appellee-Claimant Below,               §      No. 200, 2018
         Appellant,                             §
                                                §      Court Below: Superior Court
         v.                                     §      of the State of Delaware
                                                §
MORRIS JAMES LLP,                               §      C.A. No. N17A-08-005 FWW
                                                §
         Appellant-Employer Below,              §
         Appellee.                              §

                                  Submitted: October 31, 2018
                                  Decided:   November 1, 2018

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                         ORDER

         This 1st day of November 2018, we affirm the judgment of the Superior Court

on the basis of its opinion dated March 29, 2018.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




1
    Morris James LLP v. Weller, 2018 WL 1611267 (Del. Super. Ct. Mar. 29, 2018).